DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
U.S. Patent Publication No. 2006/0032946 to Cooper, U.S. Patent Publication No. 20040078278 to Dauga, U.S. 7,191,959 to Kutay, and international publication WO 2014/001994 to Raffaghello each disclose spray apparatuses, similar to the current device.
The current device defines over known prior art, putting forth a spray head that receives an aerosol container, and integrates articulation structure that provides for more accurate dispensing of spray with the use of a vertically articulating arm coupled at a horizontally articulating joint moved by a plurality of stepper motors. The spray device also includes an integrated compressed air system that routes air to the spray head and provides for dispensing of an atomized spray.
While the known prior art puts forth dispensing of an atomized spray, and articulation of a spray head. None of which provides the arrangement of structure put forth by the instant claims. Therefore, the claims define over known prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        /ALEX M VALVIS/Primary Examiner, Art Unit 3752